     Case 2:05-cv-03822-SVW Document 158 Filed 03/16/21 Page 1 of 1 Page ID #:22477




 1
 2
 3                                                                           JS-6
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      DELLANO CLEVELAND,                          Case No.: CV 05-3822 SVW
12
                                                  DEATH PENALTY CASE
13                   Petitioner,
14    v.
15                                                JUDGMENT
16    RON BROOMFIELD, Acting Warden,
      California State Prison at San Quentin,
17
18                   Respondent.
19
20
              Pursuant to the Merits Order denying habeas relief issued March 11, 2021,
21
      IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice. The
22
23    Merits Order constitutes the final disposition of the Petition for Writ of Habeas

24    Corpus by this Court.
25            The Clerk is directed to enter judgment.
26
27    Date:    March 16, 2021              ___________________________________
                                                  STEPHEN V. WILSON
28
                                             UNITED STATES DISTRICT JUDGE

      JUDGMENT - 1
